Citation Nr: 0602264	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for rhinosinusitis 
and pansinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from February 
1951 to January 1972.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board remanded the veteran's claim in August 2004 in 
order to identify additional treatment providers, obtain VA 
examination reports, and for actions consistent with Veterans 
Claims Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2005).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  The veteran's bronchial asthma is manifested by no more 
than mild, persistent bronchial asthma with asthmatic attacks 
and dyspnea on exertion between attacks, as well as treatment 
using daily inhalational, oral bronchodilator therapy, or 
inhalational anti-inflammatory medication and pulmonary 
function test results of FEV-1 of 56-70 percent predicted or 
FEV-1/FVC of 56-70 percent.

3.  Residuals of rhinosinusitis and pansinusitis are 
manifested by recurrent nasal stuffiness, occasional 
headaches, recurrent allergy attacks, and sneezing episodes 
which more nearly approximates to allergic rhinitis without 
polyps or one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.95, 
Diagnostic Code 6602 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for rhinosinusitis and pansinusitis have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Codes 6522-6510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations 

This appeal arises from the RO's December 1999 rating 
decision that continued the disability ratings previously 
assigned for his service-connected respiratory and sinus 
disabilities.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's respiratory and sinus 
disabilities, the Board has reviewed and considered all of 
the evidence in the veteran's claims folder.  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

As an initial matter, in considering the veteran's claims, 
the Board acknowledges the veteran's descriptions of his 
respiratory and sinus symptomatology -- in personal 
statements from the veteran and his representative, VA 
examination reports, and VA treatment notes.  The opinions 
and observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.97 with 
respect to determining the severity of his service-connected 
respiratory and sinus disabilities.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  

Entitlement to Increased Evaluation - Bronchial Asthma

The veteran's service-connected bronchial asthma disability 
is currently rated as 30 percent under the rating criteria in 
Diagnostic Code 6602. 

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted for bronchial asthma manifested by FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40-55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).

Evidence of record indicates that the veteran underwent VA 
pulmonary function testing (PFT) in September 1999, November 
2003, and August 2004.  In cases where pre- and post-
bronchodilatation results are obtained, it is the post-
bronchodilatation results that are the operative values for 
VA purposes.  See 61 Fed. Reg. 46723 (Sept. 5, 1996).  In 
this case, both pre-bronchodilatation and post-
bronchodilatation results were obtained.  The veteran's 
September 1999 PFT post-medication results included an FEV-1 
of 103 percent predicted and an FEV-1/FVC of 61 percent.  In 
the September 1999 pulmonary function test report, it was 
noted that the veteran had moderate airflow obstruction with 
good response to bronchodilator and exhibited normal lung 
volumes.  The veteran's November 2003 PFT pre-medication 
results included an FEV-1 of 104 percent predicted and an 
FEV-1/FVC of 64 percent.  The veteran's August 2004 PFT post-
medication results included an FEV-1 of 98 percent predicted 
and an FEV-1/FVC of 63 percent.  

The VA pulmonary function test results dated in September 
1999, November 2003, and August 2004 do not support 
entitlement to a rating in excess of 30 percent under 
Diagnostic Code 6602.

Further, competent medical evidence of record does not show 
that the veteran suffered from bronchial asthma that required 
at least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  VA 
examination reports dated in September 1999 and August 2004 
listed diagnoses of bronchial asthma.  VA treatment notes 
dated from 1999 to 2004 showed that the veteran received 
treatment for mild, persistent asthma with daily inhalational 
medications.  A September 2004 VA treatment note indicated 
that the veteran's intermittent asthma was well-controlled 
with current treatment and no recent exacerbations. 

Based on the evidence discussed above, the Board finds that 
the veteran's bronchial asthma symptomatology continues to 
more nearly approximate the criteria for a 30 percent rating 
under Diagnostic Code 6602.  See 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (2005).

Entitlement to Increased Evaluation - Rhinosinusitis and 
Pansinusitis

The veteran's service-connected rhinosinusitis and 
pansinusitis disabilities are currently rated as 10 percent 
under the rating criteria for allergic or vasomotor rhinitis 
as well as chronic sinusitis or pansinusitis in Diagnostic 
Codes 6522-6510.  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2005).  
The hyphenated diagnostic code in this case indicates that 
rhinitis under Diagnostic Code 6522 is the service-connected 
disorder, and sinusitis under Diagnostic Code 6510 is a 
residual condition.

Under Diagnostic Code 6522, a 10 percent rating is assigned 
for allergic or vasomotor rhinitis without polyps but with 
greater than 50-percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  A 30 percent 
rating is assigned for allergic or vasomotor rhinitis with 
polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).

Under Diagnostic Code 6510, a 10 percent disability rating is 
assigned for sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; by three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
warranted for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
assigned for sinusitis following radical surgery with chronic 
osteomyelitis, or; manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6510 
(2005).

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  See 38 C.F.R. § 4.97 (2005).

Competent medical evidence of record does not show that the 
veteran suffers from allergic or vasomotor rhinitis with 
polyps.  A September 1999 VA X-ray showed bilateral frontal 
and maxillary sinusitis as well as unremarkable nasal 
turbinates and mucosal thickening at both maxillary sinuses 
due to sinus disease.  An August 2004 VA X-ray report showed 
haziness of the frontal and ethmoidal sinuses suggesting 
inflammatory changes.  In the August 2004 VA examination 
report, the veteran reported having a nasal polypectomy over 
15 years ago.  Further, the examiner listed a diagnosis of 
allergic rhinitis and noted that the disease primarily 
involved turbinates of the nose.        

Competent medical evidence of record also does not show that 
the veteran suffers from   sinusitis manifested by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  VA treatment records dated from 1999 
to 2004 showed treatment for chronic allergic sinusitis as 
well as rhinitis.  VA examination reports dated in September 
1999 and August 2004 showed complaints of recurrent nasal 
stuffiness, occasional headaches, recurrent allergy attacks, 
and sneezing episodes.  It was specifically noted in the 
reports that the veteran did not suffer from crusting, 
tenderness, purulent discharge, or nasal obstruction.  In the 
August 2004 VA examination report, the examiner indicated 
that the veteran reported no dyspnea at rest or on exertion 
as well as noted that he did not suffer from incapacitating 
episodes of sinusitis.  

Based on the evidence discussed above, the Board finds that 
the veteran's rhinosinusitis and pansinusitis symptomatology 
continues to more nearly approximate the criteria for a 10 
percent rating under Diagnostic Codes 6522-6510.  See 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6522-6510 (2005).

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected respiratory and sinus disabilities.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for increased ratings has not been shown.  
In addition, it has not been shown that the service-connected 
respiratory and sinus disabilities alone have required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  In the September 
1999 VA examination report, the veteran indicated that he was 
not currently employed.  For these reasons, the assignment of 
extraschedular ratings for the veteran's respiratory and 
sinus disabilities are not warranted.

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In this case, substantially complete applications for the 
increased rating claims were received in 1999.  Thereafter, 
in a rating decision dated in December 1999, the veteran's 
claims were denied.  After that rating action was 
promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
The Board acknowledges that the section 5103(a) notice in 
this instance was sent to the veteran after the RO's December 
1999 decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided by VA, and the 
content of the notice fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
discussed below.  Further, after the notice was provided, the 
case was readjudicated in a December 2004 supplemental 
statement of the case (SSOC).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).     

In a December 2001 letter from the RO as well as March 2004 
and August 2004 letters from the Appeals Management Center 
(AMC), the veteran was notified regarding what information 
and evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit evidence in his possession 
that pertains to the claims.  Moreover, to the extent that 
the veteran was not specifically advised to submit any 
pertinent evidence in his possession by these letters, he was 
given the text of 38 C.F.R. § 3.159 in the December 2004 
SSOC.  Consequently, he was aware of this provision.
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in December 2001, 
March 2004, and August 2004 as well as the December 2004 SSOC 
complied with these requirements.  

Additionally, the Board notes that the March 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the March 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient treatment records, and 
VA examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  

In this case, the Board recognizes that the veteran reported 
private treatment for his service-connected respiratory 
disability in the September 1999 VA examination report.  
However, VA sent multiple letters to the veteran in December 
2001, March 2004, and August 2004 requesting that he provide 
more information concerning treatment for his service-
connected disabilities.  The veteran did not provide any 
further information about private treatment in order for VA 
to request additional records. Under the circumstances, no 
further development is warranted.  See 38 C.F.R. §§ 3.159 
(2005); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)(noting that the VA's duty to assist the veteran is not 
a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim).  VA's duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claims.  Multiple VA examinations were 
provided to evaluate the veteran's respiratory and sinus 
disabilities.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in August 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for bronchial asthma 
is denied.

Entitlement to an increased evaluation for rhinosinusitis and 
pansinusitis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


